Citation Nr: 0902402	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a hip condition, to 
include as secondary to service-connected right knee 
disability.  

2.  Entitlement to service connection for a low back 
condition, to include as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The veteran had active service from April 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The record reveals that the rating decision on appeal 
continued the disability evaluation of 10 percent for 
traumatic synovitis, right knee, post operative residuals to 
include atrophy of quadriceps musculature (hereinafter 
"right knee disability") and denied service connection for 
a hip condition, low back condition, tinnitus, and hearing 
loss.  In the September 2005 Notice of Disagreement, the 
veteran only expressed disagreement with the continued 
disability evaluation for his right knee disability and the 
denial of service connection for a hip condition and low back 
condition.  The issues of service connection for tinnitus and 
hearing loss were not subsequently prepared or certified for 
appellate review and, consequently, are not before the Board 
at this time.  The record further reveals that the RO 
readjudicated the issue of entitlement to an increased 
disability evaluation for the right knee disability in a 
March 2007 rating decision wherein the RO increased the 
disability evaluation to 30 percent disabling, effective May 
24, 2004.  In the VA Form 9, the veteran only noted his 
disagreement with the denial of service connection for a hip 
condition and low back condition, i.e., indicating that he 
was not appealing the disability evaluation for his right 
knee disability.  As such, the veteran did not perfect an 
appeal on that issue, and the Board has no jurisdiction to 
address it.  See 38 C.F.R. § 20.200, 20.202, 20.302.  Thus, 
the only issues before the Board are the claims for service 
connection for a hip condition and a low back condition. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  There is no evidence of a hip condition in the service 
treatment records and there is no currently diagnosed hip 
disability. 

3.  There is no evidence of a low back condition in the 
service treatment records and there is no currently diagnosed 
low back disability.

4.  The preponderance of the medical evidence is against a 
finding that a low back condition or hip condition is 
secondary to the veteran's service-connected right knee 
disability.  


CONCLUSIONS OF LAW

1.  A hip condition was not incurred in or aggravated by 
active military service and is not proximately due to, the 
result of, or aggravated by the veteran's service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.310, 4.14 (2008).

2.  A low back condition was not incurred in or aggravated by 
active military service and is not proximately due to, the 
result of, or aggravated by the veteran's service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.310, 4.14 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Initially, the Board observes that the veteran has contended 
that he did not receive VCAA notice with respect to the 
claims on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that there is a presumption 
of administrative regularity under which it is presumed that 
Government officials have properly discharged their official 
duties including insofar as mailing notices, etc.  The Court 
has held that the presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  The Board finds that the veteran's mere assertion 
that he did not receive the VCAA notice is not sufficient to 
rebut the presumption of regularity in the administrative 
process.  Here, the Board notes that a copy of the VCAA 
notice is associated with the veteran's claims folder and 
lists the correct address for the veteran's residence.  Thus, 
the Board finds that the veteran was properly and promptly 
notified by the VCAA notice as the record lacks clear 
evidence to rebut the presumption of regularity.

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the veteran was provided with VCAA 
notice in October 2004, prior to the January 2005 rating 
decision.  Thus, the timing requirements of Pelegrini have 
been satisfied. 

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection on a direct and secondary 
basis for a hip condition and a low back condition.  The RO 
also explained what information and evidence he must submit 
and what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the rating decision on appeal.  However, he 
was provided with such information by a notification letter 
dated in March 2006.  Moreover, the veteran's claims for 
service connection for a hip condition and a low back 
condition are being denied and, consequently, no disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by a decision at this time.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing 
indicates that the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  

The Board recognizes that the veteran was not afforded a VA 
examination with respect to the claims on appeal.  Under the 
VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but as follows: (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
subject to a VA presumption manifesting during an applicable 
presumptive period, provided the claimant has qualifying 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Id.  However, as found below, there is 
no competent evidence of a current hip or low back 
disability, no medical opinion relating the veteran's 
contended hip and low back conditions to service, and no 
evidence of a hip or back condition in the service treatment 
records.  As such, VA is not required to afford the veteran 
an examination regarding his claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2008).  Secondary service connection 
may also be established for a disorder that is aggravated by 
a service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

III.	Service Connection

The Board finds that the preponderance of the evidence is 
against the grant of service connection for a hip condition 
and a low back condition on a direct basis.  

Initially, the Board notes that the veteran's service 
treatment records contain no findings or notations of any low 
back or hip problems during the veteran's active service.  In 
fact, his spine was evaluated as normal in the March 1962 
separation examination report.  In the March 1962 Report of 
Medical History, the veteran does not make mention of any hip 
or low back problems.  

Furthermore, there is no competent medical evidence of any 
current disabilities with respect to the veteran's hip and 
low back.  Indeed, the VA treatment records are negative for 
any notations, diagnoses, documentation, or complaints 
regarding the veteran's hip and low back.  The only evidence 
of record that claims the existence of low back and hip 
disabilities is the veteran's own statements.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Thus, the veteran's opinion as to the existence 
and etiology of his low back and hip conditions is without 
probative value.

In light of the above, the Board finds that the veteran does 
not have a current low back disability or hip disability as 
defined by VA regulations.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Where, as here, the preponderance of the 
competent evidence consisting of the service and post-service 
medical records does not show the existence of a hip 
condition or low back condition for which service connection 
is sought (and hence, no evidence of a nexus between any such 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the veteran's 
claims for entitlement to service connection for a hip 
condition and low back condition must be denied.  

The Board also finds that the veteran is not entitled to 
secondary service connection.  In the veteran's Notice of 
Disagreement, he contends that his hip and low back 
conditions are related to his service-connected right knee 
disability.  However, as noted above, the competent medical 
evidence of record does not demonstrate that the veteran has 
a current disability of either the hip or low back.  Indeed, 
the VA treatment records are negative for any mention of the 
hip or low back.  Moreover, there is no competent medical 
opinion relating the veteran's hip or low back conditions to 
his service-connected right knee disability.  Thus, the 
preponderance of the evidence is against the claim of 
secondary service connection as well.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for a hip condition and a low back 
condition on a direct or secondary basis.  Thus, the benefit 
of the doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a hip condition, to 
include as secondary to service-connected right knee 
disability, is denied.

Entitlement to service connection for a low back condition, 
to include as secondary to service-connected right knee 
disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


